Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 02/04/21 applicants have amended claims 1-2 and added new claims 3-7.  The obviousness art and double patenting rejections have been withdrawn in view of the amendments.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Mauchle et al (US 2010/0212589) discloses (see Fig 1) a pneumatic circuit (134) for a powder spray-coating system.  However, in Mauchle et al the pneumatic circuit is not integrated into a housing of the powder-dispensing device.  Prior art of record whether taken alone or in combination, fails to disclose or suggest a powder-dispensing device in the form of a dense phase powder pump or a powder injector for conveying coating powder from a powder reservoir to a powder-spraying device, wherein the powder-dispensing device comprise; a housing a pneumatic circuit physically integrated into the housing of the powder-dispensing device and being configured to operate the powder-dispensing device: and a control device physically integrated into the housing of the powder-dispensing device, wherein the control device comprises a storage device having a spray coating programs and others (see claim 1) with the particular configurations as required by the claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/